 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11   PIPE RESTORATION                     ) Case No. 8:13-CV-00499-JDE
     TECHNOLOGIES, LLC, a Nevada          )
12                                        )
     Limited Liability Company; ACE       ) JUDGMENT
13   DURAFLO SYSTEMS, LLC, a              )
     Nevada Limited Liability Company;    )
     and PIPE RESTORATION, INC., a        )
14                                        )
     California Corporation,              )
15                                        )
16                Plaintiffs,             )
           v.                             )
                                          )
17                                        )
     COAST BUILDING & PLUMBING, )
18   INC., a California Corporation d/b/a )
     PIPELINE RESTORATION, PIPE           )
19                                        )
     RESTORATION SERVICES, and            )
20   PIPELINE RESTORATION                 )
     SERVICES, INC; ROY TERRY, an         )
21   individual; and DOES 1 through 10,   )
     inclusive,                           )
22                                        )
                                          )
23                Defendants.             )
24
25         On June 5, 2018, the above entitled action came on for a bench trial
26   before the Honorable John D. Early, United States Magistrate Judge. Plaintiffs
27   PIPE RESTORATION TECHNOLOGIES, LLC, ACE DURAFLO
28   SYSTEMS, LLC, and PIPE RESTORATION, INC., (“Plaintiffs”) were
 1   represented by attorney Ronald P. Oines of Rutan & Tucker, LLP and
 2   Defendants PIPELINE RESTORATION PLUMBING, INC. f/k/a/ COAST
 3   BUILDING & PLUMBING, INC. d/b/a PIPELINE RESTORATION,
 4   PIPELINE RESTORATION SERVICES, and PIPELINE RESTORATION
 5   SERVICES, INC., and ROY TERRY (“Defendants”) were represented by
 6   attorney Robert N. Hocker of Browning|Hocker.
 7         Evidence in the form of sworn testimony from witnesses and exhibits
 8   were presented to the Court between June 5, 2018 and June 8, 2018. See Dkt.
 9   264-267, 269.
10         After the close of evidence, Plaintiffs and Defendants filed post trial
11   briefs on June 15, 2018 and June 22, 2018. See Dkt. 271-272.
12         On November 16, 2018, the Court issued Findings of Fact and
13   Conclusions of Law Following Trial Pursuant to Rule 52(a). Dkt. 274.
14         NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND
15   DECREED AS FOLLOWS:
16         Judgment is entered in favor of Plaintiffs and against Defendants, jointly
17   and severally, in the amount of $2,390 on Plaintiffs’ claims for false advertising
18   under the Lanham Act, unfair competition under California Business and
19   Professions Code §§ 17200, et seq., and false advertising under California
20   Business and Professions Code § 17200. The Court awards no other monetary
21   or other relief. All other claims have been dismissed or abandoned. The parties
22   shall bear their own costs.
23
24   Dated: November 28, 2018
25
                                                 ______________________________
26                                               JOHN D. EARLY
27                                               United States Magistrate Judge
28

                                             2
